

116 S1623 IS: Expanding Access to Apprenticeships Act
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1623IN THE SENATE OF THE UNITED STATESMay 22, 2019Mr. Daines (for himself, Mr. Booker, Ms. Murkowski, Ms. Warren, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow for distributions from 529 accounts for
 expenses associated with registered apprenticeship programs.1.Short titleThis Act may be cited as the Expanding Access to Apprenticeships Act.2.Distributions from 529s for registered apprenticeship programs(a)In generalSection 529(e)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(C)Certain expenses associated with registered apprenticeship programsThe term qualified higher education expenses shall include expenses for—(i)books, supplies, and equipment required for the enrollment or attendance of a designated beneficiary in an apprenticeship program registered and certified with the Secretary of Labor under section 1 of the National Apprenticeship Act (29 U.S.C. 50),(ii)transportation in connection with such enrollment or attendance, and(iii)obtaining an industry certification (or other credential) in connection with such enrollment or attendance or in connection with the completion of such program..(b)Treatment as enrollment at eligible educational institutionSubsection (e) of section 529 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(6)Treatment of registered apprenticeship programsSolely for purposes of this section, the term eligible educational institution includes an entity operating an apprenticeship program registered and certified with the Secretary of Labor under section 1 of the National Apprenticeship Act (29 U.S.C. 50), and an individual participating in such a program shall be treated as enrolled in or attending an eligible educational institution..(c)Treatment of room and board costs for participants in registered apprenticeship programsSubparagraph (B) of section 529(e)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new clause:(iii)Special rule for individuals participating in registered apprenticeship programsIn the case of an individual who is enrolled in or attending an apprenticeship program described in subparagraph (C)(i) for any period (and who is not, but for subclause (I), an eligible student (as defined in section 25A(b)(3)) for such period)—(I)for purposes of clause (i), such individual shall be treated as an eligible student for such period,(II)clause (ii) shall not apply, and(III)the amount treated as qualified higher education expenses by reason of clause (i) for such period shall not exceed the sum of the monthly housing stipends which would be payable to such designated beneficiary for months during such period under section 3313(g)(3)(B)(i) of title 38, United States Code, if such beneficiary were entitled to educational assistance under chapter 33 of such title 38.The Secretary shall publish, at the appropriate time determined by the Secretary, the monthly
			 housing stipend amount described in subclause (III) with respect to each
			 ZIP
 code area of the United States..(d)Effective dateThe amendments made by this section shall apply to distributions paid after December 31, 2019.